Mr. Justice Scott, Mr. Justice Sheldon, and Mr. Justice Craig, dissenting: It was in evidence in this case that the husband ivas a plasterer by trade, and a good workman, and could earn about $3 a day at his business; that he had done a job of work for the witness Hayes the fall before, on which he made $5 a day; “that when he kept straight, he provided well; when drunk, he spent all his money for whisky;” chat he had a wife and five children, the oldest child being twelve rears of age, the youngest six months; that they were in poor circumstances; that the wife took in sewing, so that she could buy milk; that one witness had furnished the family some wood; that he had heard the children ask for bread when it was not in the house; that the husband had at one time pawned to the appellant, for liquor, his pocket-book, at another time a pocket-knife, at another time he traded to appellant a beefsteak for whisky, at another time he pawned with appellant a shot-gun for a small sum of money, and at another time sold to appellant a keg of syrup for $3.50, which he had received from the witness Hayes on account of work done for him, and it might have been inferred that the money for the gun and syrup was procured for the purpose of purchasing liquor. The husband had received $10 on the sale of a cow, and “drank up” part of that. In view of such testimony, we can not say there was no evidence that the wife had sustained injury in her means of support.' Neither can we say that there were no aggravating circumstances shown.